United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3143
                                   ___________

Fatoumata Binta Dieng,                *
                                      *
            Petitioner,               *
                                      * Petition for Review of an
      v.                              * Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General for   *
the United States,                    *      [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                             Submitted: August 5, 2004
                                Filed: August 23, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Fatoumata Dieng illegally entered the United States on or about January 18,
1997, using her sister’s passport, and removal proceedings were later instituted
against her. She conceded removability but applied for asylum, withholding of
removal, and relief under the Convention Against Torture, alleging, inter alia,
numerous incidences of harassment and violence while she was in Sierra Leone and
Guinea. After a hearing, an Immigration Judge (“IJ”) denied Dieng’s applications for
relief finding that Dieng was not credible and that she had not met her burden of
proving a well-founded fear of persecution. Petitioner appealed to the Board of
Immigration Appeals (“BIA”), which summarily affirmed the IJ.
      We review the BIA’s decision for substantial evidence, see INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992), and will reverse only if the evidence was “so
compelling that no reasonable factfinder could fail to find the requisite fear of
persecution.” Id. at 483-84. Likewise, we review the IJ’s credibility finding for
substantial evidence, see Ghasemimehr v. INS, 7 F.3d 1389, 1391 (8th Cir. 1993),
and will “defer[] to an immigration judge’s credibility finding where the finding is
supported by a specific, cogent reason for disbelief.” Perinpanathan v. INS, 310 F.3d
594, 597 (8th Cir. 2002) (quotations and citations omitted).

        Dieng argues that the BIA “obviously overlooked most of the facts and
evidence” she submitted, and that she presented sufficient credible evidence of past
persecution and a well-founded fear of future persecution to support her asylum
application. However, after close examination of the record, we find that the IJ’s
decision1 is supported by substantial evidence. The IJ’s credibility finding was
supported by specific, cogent reasons for disbelief, including, among other things: 1)
the complete contradiction between her first asylum application and her second
asylum application; 2) her failure to provide sufficient detail relating to the events
that led to her flight to the United States; 3) that she is an active opponent of female
genital mutilation, yet left her daughter in Guinea with a relative who favors the
practice; 4) that her oral testimony did not match her multiple affidavits; and 5) that
her explanation for the authenticity of one of her documents contradicts the document
itself. Given this lack of credibility and the lack of corroborating evidence noted by
the IJ, it cannot be said that Dieng’s evidence, taken as a whole, was “so compelling
that no reasonable factfinder could fail to find the requisite fear of persecution.”




      1
       When the BIA affirms without explanation, the IJ’s opinion becomes the
subject of our judicial review. See Nyama v. Ashcroft, 357 F.3d 812, 815 n.2 (8th
Cir. 2004).

                                          -2-
Elias-Zacarias, 502 U.S. at 483-84. Likewise, we cannot find anything to support
Dieng’s assertion that the BIA overlooked facts or evidence.

      Accordingly, Dieng’s petition for review is denied.
                     ______________________________




                                      -3-